Watson, J.
The respondent is charged with selling intoxicating liquor without authority. Specifications and amended specifications were filed in the case. A hearing was had on respondent’s motion for better and more complete specifications. The State’s Attorney stated to the Court that those filed were the best he was able to give. Whereupon the motion *392was overruled and the specifications were held sufficient,' to which respondent excepted. The exceptions state that it was agreed that the question should be raised not only as to the definiteness of the indictment and specifications, but as though evidence had been offered and received under respondent’s exceptions tending to show sales of intoxicating liquor by him unauthorized by law. The cause was passed to this Court before final judgment under the statute.
The question of the sufficiency of the specifications was within the discretionary power of the court ánd not revisable. State v. Davis, 52 Vt. 376.
The fictitious or suppositional question of the admissibility of evidence will not be noticed.

Judgment affirmed and cause remanded.